Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments regarding the rejection of amended claim 1 under 35 USC § 102 are not persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Ziller and Vangen (US 20150159632 A1), necessitated by Applicant’s amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1).

As per Claim 1, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes(mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110); and 
controlling, by the processor, the radar system to operate in the selected mode by utilizing a plurality of antennas in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 
wherein each configuration of the plurality of configurations of the antennas results in respective antenna characteristics (Par. 0042-0050; Fig. 3 and 4 also it is important to note that the each configurations the antenna array uses sub-groups which have different performance[transmitting and receiving]), 
wherein each configuration of the plurality of configurations of the antennas utilizes a respective number of antennas of the plurality of antennas (Par. 0042-0050; Fig. 3 and 4 and also [0010, 0013, 0020]), and
performance (transmit or receive performance).
But does not teach comprising gain, power consumption
Vangen teaches comprising gain[0098-0100], power consumption[0098](implicit increasing the gain of one antenna power consumption will increase)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller with invention by Vangen in order to calibrate the antenna array [0097-0098] and check for non-linarites in Amplitude vs phase relation.

As per Claim 4, Ziller/Vangen teaches the method of Claim 1, wherein the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
for each mode of the plurality of modes:
 activating a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas (Fig, 1 and 3, Tx-module/antennas 20); and 
activating a respective second number of receivers to receive reflected radar signals through a second subset of one or more antennas of the plurality of antennas 

As per Claim 5, Ziller/Vangen teaches the method of Claim 4, wherein the respective first number for a first mode of the modes differs from the respective first number for at least a second mode of the modes, and wherein the respective second number for the first mode of the modes differs from the respective second number for at least a third mode of the modes (Par. 0042-0050; Fig. 3 and 4, the number of receive and transmit antennas are different from mode to mode).

As per Claim 6, Ziller/Vangen teaches the method of Claim 4, wherein the first subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the first number of transmitters, and wherein the one or more external antennas are external to the package (Fig. 1; Par. 0041, the antennas are preferably at the outside of the housing 12, i.e. “external”).

As per Claim 7, Ziller/Vangen teaches the method of Claim 4, wherein the second subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the second number of receives, and wherein the one or more external antennas are .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869).

As per Claim 21, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes in which to operate the radar system (mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110);; and 
controlling, by the processor, a plurality of radar chips (implicit) of the radar system to operate in the selected mode by utilizing a plurality of antennas corresponding to the plurality of radar chips in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 
wherein each configuration of the plurality of configurations of the antennas results in respective antenna characteristics (Par. 0042-0050; Fig. 3 and 4 also it is important to note that the each configurations the antenna array uses sub-groups which have different performance[transmitting and receiving]), 
wherein each configuration of the plurality of configurations of the antennas utilizes a respective number of antennas of the plurality of antennas (Par. 0042-0050; Fig. 3 and 4 and also [0010, 0013, 0020]),, 

wherein at least a second antenna of the plurality of antennas is external to the package and disposed on a board. (Par. 0041; preferably outside of the housing).
Ziller does not explicitly teach wherein at least a first antenna of the plurality of antennas is an in-package antenna enclosed in a package with the processor,
However, it would have been obvious to place at least a first antenna of the plurality of antennas as an in-package antenna enclosed in a package with the processor to have more protection for the antenna and the processor from external exposure and protect from possible damages.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Schoeberl (US 20080258964).

As per Claim 2, Ziller/Vangen teaches the method of Claim 1, but does not teach that the selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 

a long-range radar (LRR) mode.
  However Schoebler teaches that selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 
a medium-range radar (MRR) mode; and 
a long-range radar (LRR) mode (0007, 0045, 0069).
  It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller/Vangen with invention by Schoebler in order to detect vehicles in required distances and angles (Schoebler: Par. 0007).	

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Thompson (US 7528613).

As per Claim 8, Ziller/Vangen teaches the method of Claim 1, but does not teach that the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
utilizing a first subset of one or more antennas of the plurality of antennas to transmit radar signals;

detecting a fault in the first subset or the second subset; and
 performing either of: 
utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset; or 
utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset.
However, Thompson teaches that the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
utilizing a first subset of one or more antennas of the plurality of antennas to transmit radar signals (Col. 3, Lines 21-26);
 utilizing a second subset of one or more antennas of the plurality of antennas to receive reflected radar signals (Col. 3, Lines 21-26); 
detecting a fault in the first subset or the second subset (Col. 5, Lines 14-40, some operating antennas fail); and
 performing either of: 

utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset (Col. 5, Lines 14-40; Fig. 3; it is suggested to use redundant antenna panels 74 to be switched in case of failure of the operational one).
   At the time of the invention it would have been obvious to have modified the method of Ziller/Vangen with the property of the method of Thompson to allow one panel to fail without losing the radar functionality (Thompson: Col. 5, Lines 32-33).

As per Claim 9, Ziller/Vangen /Thompson teaches the method of Claim 8, wherein the utilizing of the first subset results in first antenna characteristics for transmitting the radar signals, wherein the utilizing of the second subset results in second antenna characteristics for receiving the reflected radar signals, wherein the utilizing of the third subset results in third antenna characteristics for transmitting the radar signals, wherein the utilizing of the fourth subset results in fourth antenna characteristics for receiving the reflected radar signals (Thompson: first subset corresponds to receiver antennas of modules 24 and 26; second subset correspond to transmit antennas of modules 24 and 26, The third subset corresponds to receive antennas of antenna 72; the fourth subset corresponds to transmit antennas of antenna 72), 

  However, it would have been obvious for one of ordinary skill in the art to have modified the first to fourth antenna characteristics(in the sense of gain or other parameters or field of view or any other characteristics) such that the third antenna characteristics approximate the first antenna characteristics, and wherein the fourth antenna characteristics approximate the second antenna characteristics so that when switching the antennas in case of failure there would be similar antenna pattern and characteristics to keep the radiation conditions similar. 
In some cases there is a need to have backup systems or redundant systems, which means that copy of the system so in case of the damage to the first antenna system one could generate the same type of radiation.(for example US 7528613 Thompson  teaches redundant system  it will be obvious to use redundant system with the same characteristics in order to provide backup or performance degradation evaluation. Col. 5, Lines 14-40, some operating antennas fail)
In another case the antennas can have directional radiation patterns. For example pattern illuminating front of the vessel or vehicle. In case of military ships for example or in the vehicle it is obvious to use two sets of antennas one looking forward second looking in backward region in order to illuminate  multiple regions. Having the antennas with similar characteristics allows cheaper design and manufacturing. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Thompson (US 7528613) (evidenced by Albert US 20160327639 A1).

As per Claim 10, Ziller/Vangen /Thompson teaches the method of Claim 8, wherein a first antenna of the plurality of antennas is in both the second subset and the third subset, and wherein a second antenna of the plurality of antennas is in both the first subset and the fourth subset (This is merely sorting of subset names and definition of the subsets).
It is important to note that sorting the antennas to subset is completely arbitrary as long as subset performs the function. For example Albert US 20160327639 A1 teaches on fig. 9 the two transmitting antennas 4.1 and 4.2, also 3 receiving antennas 2.0(top), 2.1(middle) and 2.2(bottom). If one calls 2.1 with 4.1 as  the first subset, 2.1 with 4.2  third subset, 2.0 with 2.1 second subset and 2.1 with 2.2 as a fourth subset then all the limitation of the claims will be satisfied.  In Fig. 9 of Albert one receiver is shared between two transmitters which is usually done to decrease the amount of the electronics. Also such alternating configuration allows decrease of the crosstalk between channels. [0048]





Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648